Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-14-00530-CV

                                  BANK OF AMERICA, N.A.,
                                        Appellant

                                                 v.

                                         TFHSP, L.L.C.,
                                           Appellee

                    From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CI-01820
                         Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 3, 2014

VACATED AND REMANDED

           The parties have filed a “Joint Agreed Motion to Vacate Final Default Judgment and

Remand to the Trial Court.” This is a restricted appeal. The parties represent that they have

reviewed the clerk’s record and are in agreement that (1) appellant filed its notice of appeal within

six months after the date the trial court signed the default judgment; (2) appellant was a party to

the underlying lawsuit; (3) appellant did not participate in the hearing on Appellee’s Motion for

Default Judgment and did not timely file any post-judgment motions or requests for findings of

fact and conclusions of law; and (4) reversible error is clearly present on the face of the record.
                                                                                      04-14-00530-CV


See Ins. Co. of Pa. v. Lejeune, 297 S.W.3d 254, 255 (Tex. 2009). Thus, to avoid costs and for

purposes of judicial economy, the parties jointly request that we (1) sign an order vacating the trial

court’s default judgment; (2) remand this cause to the trial court for further proceedings; and (3)

order that each party bear its own costs and fees incurred as a result of this restricted appeal. See

Wilson v. Am. Builders & Contractors Supply Co., No. 01-12-00537-CV, 2012 WL 3234059, at

*1 (Tex. App.—Houston [1st Dist.] 2012, no pet.).

        We grant the motion, vacate the trial court’s judgment, remand this cause to the trial court

for further proceedings consistent with this opinion, and order that each party bear its own costs

and fees incurred as a result of this restricted appeal.


                                                    PER CURIAM




                                                  -2-